EXHIBIT 10.25




GUARANTY

755502







THIS GUARANTY (as the same may from time to time hereafter be modified,
supplemented or amended, the "Guaranty") is made as of January 19, 2007, by
AIMCO PROPERTIES, L.P., a Delaware limited partnership, having an office at
Stanford Place 3, 4582 South Ulster Street Parkway, Suite 1100, Denver, Colorado
80237 ("Guarantor"), in favor of PRINCIPAL LIFE INSURANCE COMPANY, an Iowa
corporation ("Lender").




RECITALS:




Lender has agreed to make a loan (the "Loan") in the original principal sum of
Thirteen Million and 00/100 Dollars ($13,000,000.00) (the "Loan Amount") to VMS
NATIONAL PROPERTIES, an Illinois general partnership ("Borrower"); and




The Loan is evidenced by Borrower's secured promissory note made payable and
delivered to Lender (as the same may from time to time hereafter be modified,
amended, supplemented, extended or consolidated in writing, and any note(s)
issued in exchange therefor or replacement thereof, the "Note") and further
evidenced and secured by a "Mortgage" (it being agreed that "Mortgage" as
hereinafter used shall be construed to mean "mortgage" or "deed of trust" or
"trust deed" or "deed to secure debt" as the context so requires) on certain
real estate located in Sacramento County, California, together with all existing
improvements constructed thereon, said Premises being more particularly
described in said Mortgage, and an Assignment of Leases ("Assignment of
Leases"); and




In connection with the Loan, the Borrower has also executed that certain
Environmental Indemnity ("Environmental Indemnity") for the benefit of Lender
(the Note, Environmental Indemnity, Mortgage and Assignment of Leases and all
other instruments or agreements by which the Loan is evidenced or secured are
hereinafter collectively referred to as the "Underlying Instruments"); and




It is a condition of Lender's agreement to make the Loan that Guarantor be
unconditionally liable for and personally guarantee the payment and performance
of certain liabilities and obligations of the Borrower under the Underlying
Instruments upon the terms and conditions as are hereinafter set forth and
except for such liabilities and obligations described herein, Guarantor shall
have no liability in connection with, or responsibility to perform, under or in
accordance with the Underlying Instruments; and




WHEREAS, Guarantor is financially interested in Borrower and is materially
benefited by the consummation of the Loan and has agreed to unconditionally and
personally guarantee the payment and performance of certain liabilities and
obligations of Borrower under the Underlying Instruments upon the terms and
conditions as are hereinafter set forth.








-2-










NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower,
Guarantor intending to be legally bound, hereby makes the following
representations and warranties to the Lender and hereby covenants and agrees
with the Lender as follows:




1.

Guarantor absolutely, irrevocably and unconditionally guarantees to the Lender
payment and the full, faithful and timely performance of any and all liabilities
and obligations of Borrower whether now existing or hereafter incurred under the
Environmental Indemnity and paragraph 9 of the Note (all of which payments,
liabilities and obligations are hereinafter collectively referred to as the
"Guaranteed Obligations").




2.

Guarantor absolutely, irrevocably and unconditionally waives notice of
acceptance of this Guaranty and notice of any payment, liability or obligation
to which it may apply, and waives presentment, demand of payment, protest,
notice of dishonor or nonpayment of such liabilities under this Guaranty or any
of the Underlying Instruments creating the Guaranteed Obligations and any suit
or taking other action by the Lender against, and any other notice to, any party
liable thereon or any property which may be security therefor.




3.

The Lender may at any time and from time to time without the consent of, or
notice to, Guarantor, without incurring any responsibility to Guarantor and
without impairing or releasing any of the obligations of Guarantor hereunder,
upon or without any terms or conditions and in whole or in part:




(a)

renew, alter or change the interest rate, manner, time, place or terms of
payment or performance of any of the Guaranteed Obligations, or any liability
incurred directly or indirectly in respect thereof, whereupon the guaranty
herein made shall apply to the Guaranteed Obligations as so changed, extended,
renewed or altered;




(b)

sell, exchange, release, surrender, and in any manner and in any order realize
upon or otherwise deal with any property at any time directly and absolutely
assigned or pledged or mortgaged to secure the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof;




(c)

exercise or refrain from exercising any rights against Borrower or any other
person (including Guarantor) or otherwise act or refrain from acting with regard
to the Underlying Instruments, Guaranteed Obligations or this Guaranty;




(d)

settle or compromise any of the Guaranteed Obligations, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or subordinate the payment of all or any part
thereof to the payment of any liability of Borrower (whether or not then due) to
creditors of Borrower other than the Lender and Guarantor;








-3-










(e)

apply any sums in whatever manner paid or realized to any liability or
liabilities of Borrower to the Lender regardless of what liability or
liabilities of Borrower remain unpaid;




(f)

consent to or waive any breach of or any act, omission or default under the
Underlying Instruments or otherwise amend, modify or supplement any of such
instruments or agreements; and/or




(g)

sell, convey or assign, whether into a securitized transaction or otherwise, all
or any part of Lender's interest in this Guaranty and the Underlying
Instruments.




4.

(a)

No invalidity, irregularity or unenforceability of all or any part of the
Underlying Instruments, the Guaranteed Obligations or this Guaranty, or of any
security therefor, shall affect, impair or constitute a defense to this
Guaranty.  This Guaranty is a direct and primary obligation of Guarantor, and
Guarantor's obligations hereunder are not as a surety.  This is a guaranty of
payment and performance, and not merely a guaranty of collection.




(b)

Guarantor acknowledges and agrees that this Guaranty and Guarantor's obligations
with respect to payments and performance under the Environmental Indemnity shall
remain in full force and effect, notwithstanding the fact that the Note and
payments due under the other Underlying Instruments have been paid in full.  The
Guarantor’s obligations with respect to payments and performance under paragraph
9 of the Note shall remain in full force and effect until the liabilities and
obligations of Borrower under paragraph 9 of the Note have been paid and
performed in full.




5.

(a)

Notwithstanding any payment or payments made by Guarantor hereunder, Guarantor
will not assert or exercise any right of the Lender or of such Guarantor against
Borrower to recover the amount of any payment made by such Guarantor to the
Lender by way of subrogation, reimbursement, contribution, indemnity or
otherwise arising by contract or operation of law, and Guarantor shall not have
any right of recourse to or any claim against assets or property of Borrower,
whether or not the obligations of Borrower have been satisfied, all of such
rights being herein expressly waived by Guarantor.  The provisions of this
paragraph shall survive the termination of this Guaranty, and any satisfaction
and discharge of Borrower by virtue of any payment, court order or any
applicable law.




(b)

Notwithstanding the provisions of Section 5(a), Guarantor shall have and be
entitled to all rights of subrogation otherwise provided by applicable law in
respect of any payment Guarantor may make or be obligated to make under this
Guaranty, and to assert and enforce the same, in each case on and after, but at
no time prior to, the date (the "Subrogation Trigger Date") which is 91 days
after the





-4-










date on which all obligations under the Underlying Instruments shall have been
paid or performed in full, if and only if the existence of Guarantor's rights
under this Section 5(b) would not make Guarantor a creditor (as defined in the
Bankruptcy Reform Act of 1978, an amended, 11 U.S.C. Sections 101 et seq., and
the regulations adopted and promulgated pursuant thereto) of Borrower in any
insolvency bankruptcy, reorganization or similar proceeding commenced on or
prior to the Subrogation Trigger Date.




(c)

In the event that Guarantor shall advance or become obligated to pay any sums
with respect to any obligation hereby guaranteed or in the event that for any
reason whatsoever the Borrower or any subsequent owner of the collateral
securing the Loan is now, or shall hereafter become, indebted to Guarantor,
Guarantor agrees that the amount of such sums and of such Indebtedness together
with all interest thereon, shall at all times be subordinate as to the lien,
time of payment and in all other respects, to all sums, including principal,
interest and other Indebtedness, at any time owing to the Lender under any of
the Underlying Instruments.  Nothing herein contained is intended or shall be
construed to give to Guarantor any right to participate in any way in the right,
title or interest of the Lender in or to the collateral securing the Loan,
notwithstanding any payments made by Guarantor under this Guaranty, all such
rights of participation being hereby expressly waived and released.




(d)

Guarantor waives all rights and defenses arising out of an election of remedies
by the creditor, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
the guarantor's rights of subrogation and reimbursement against the principal by
the operation of Section 580d of the Code of Civil Procedure or otherwise.




(e)

Guarantor waives any rights Guarantor might have pursuant to the terms of
Sections of the California Civil Code or Code of Civil Procedure including
without limitation the following: (i) Guarantor waives the benefit of any
statute of limitations affecting Guarantor's liability hereunder or the
enforcement thereof, including, without limitation all rights and benefits, if
any, arising under Section 359.5 of the California Code of Civil Procedure; (ii)
Guarantor hereby waives, to the fullest extent permitted by law, all rights and
benefits under Section 2809 of the California Civil Code purporting to reduce a
guarantor's obligations in proportion to the principal obligation, all rights
and benefits under Section 580a of the California Code of Civil Procedure
purporting to limit the amount of any deficiency judgment which might be
recoverable following the occurrence of a trustee's sale under the Deed of
Trust, all rights and benefits under Section 580b of the California Code of
Civil Procedure stating that no deficiency may be recovered on a real property
purchase money obligation and all rights and benefits under Section 580d of the
California Code of Civil Procedure stating that no





-5-










deficiency may be recovered on a note secured by a deed of trust on real
property in case such real property is sold under the power of sale contained in
such deed of trust, to the extent any such sections have any application hereto
or any application to Guarantor; (iii) Guarantor waives all rights and defenses
that the Guarantor may have because the Borrower's debt is secured by real
property.  This means, among other things:  (1) Lender may collect from the
Guarantor without first foreclosing on any real or personal property collateral
pledged by the Borrower, (2) if Lender forecloses on any real property
collateral pledged by the Borrower:  (A) the amount of debt may be reduced only
by the price for which that collateral is sold at the foreclosure sale, even if
the collateral is worth more than the sale price, (B) Lender may collect from
the Guarantor even if Lender, by foreclosing on the real property collateral,
has destroyed any right the Guarantor may have to collect from Borrower.  This
is an unconditional and irrevocable waiver of any rights and defenses the
Guarantor may have because Borrower's debt is secured by real property.  These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d, or 726 of the Code of Civil Procedure; (iv)
without limiting the generality of the foregoing or any other provision hereof,
the Guarantor waives all rights and benefits which might otherwise be available
to the Guarantor under Division Third, Part 4, Title XII of the California Civil
Code.




6.

Guarantor agrees that to the extent that Borrower makes a payment or payments to
Lender, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required,
for any of the foregoing reasons or for any other reasons, to be repaid or paid
over to a custodian, trustee, receiver or any other party under any bankruptcy
act, state or federal law, common law or equitable cause, then to the extent of
such payment or repayment, the obligation or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made.




7.

Guarantor makes the following representations and warranties which shall survive
the execution and delivery of this Guaranty:




(a)

Guarantor is and, until the Indebtedness is paid in full, will continue to (i)
be a duly organized and validly existing entity in good standing under the laws
of the state of its formation, (ii) be duly qualified as a foreign entity in
each jurisdiction in which the nature of its business makes such qualification
necessary or desirable, (iii) have the requisite power and authority to carry on
its business as now being conducted, (iv) have the requisite power to execute,
deliver and perform its obligations under this Guaranty, and (v) comply with the
provisions of all of its organizational documents, and the Legal Requirements of
the state of its formation.








-6-










(b)

The execution, delivery and performance of this Guaranty (i) are within the
applicable powers of Guarantor; (ii) have been authorized by all requisite
action; (iii) have received all necessary approvals and consents, corporate,
governmental or otherwise; (iv) does not and will not violate, conflict with,
result in a breach of or constitute (with notice or lapse of time, or both) a
default under any provision of law, any order or judgment of any court or
governmental authority, the articles of incorporation, by-laws, partnership,
operating or trust agreement, or other governing instrument of Guarantor, or any
indenture, agreement or other instrument to which Guarantor is a party or by
which Guarantor or any of Guarantor's assets is or may be bound or affected; (v)
does not and will not result in the creation or imposition of any lien, charge
or encumbrance whatsoever upon any of Guarantor's assets; and (vi) does not and
will not require any authorization or license from, or any filing with, any
governmental authority or other body.




(c)

This Guaranty constitutes the legal, valid and binding obligations of Guarantor,
enforceable against Guarantor in accordance with its terms, except as may be
limited by (i) bankruptcy, insolvency, reorganization or other similar laws
affecting the rights of creditors generally, and (ii) general principles of
equity (regardless of whether considered in a proceeding in equity or at law).




8.

Guarantor and Borrower are separate and distinct entities with no identity of
interest with respect to any Indebtedness which may become owed or any payments
which may be made hereunder.  Borrower is not contractually bound to Guarantor
with respect to any payments hereafter made under this Guaranty in any manner
which would have the effect of imputing the liability of Guarantor hereunder to
Borrower.




9.

Guarantor is related and/or affiliated with Borrower, has personal knowledge of
and is familiar with Borrower's business affairs, books and records and has the
ability to influence Borrower's financial decisions.  Guarantor represents that
Borrower is in sound financial condition as of the date of this Guaranty.




10.

Nothing herein contained shall in any manner affect the lien or priority of the
Mortgage, and upon the occurrence of an Event of a Default, the Lender may
invoke any remedies it may have under the Underlying Instruments, or this
Guaranty, either concurrently or successively and the exercise of any one or
more of such remedies shall not be deemed an exhaustion of such remedy or
remedies or a waiver of any other remedy or remedies and shall not be deemed an
election of remedies.  Guarantor hereby specifically waives any defense to its
performance under this Guaranty based upon an election of remedies by Lender,
including but not limited to an election to foreclose by nonjudicial sale under
any deed of trust or security agreement and pursue any other remedy which
destroys, lessens or otherwise affects Guarantor's subrogation rights and/or its
rights to reimbursement from or to proceed against Borrower or any other person,
when resulting from the judicial or nonjudicial foreclosure (under any deed of
trust or security agreement) or the selling or





-7-










otherwise disposing of or collecting or applying any property, real or personal,
securing the Note, or otherwise.  The exercise by the Lender of any such
remedies shall not release or discharge Guarantor from its obligations hereunder
unless and until the full amount of the Indebtedness evidenced by the Note and
secured as aforesaid has been fully paid and satisfied, and any such release or
discharge shall be subject to the provisions of paragraph 4(b) hereof.




11.

This Guaranty shall remain in full force and effect until all obligations of the
Borrower under the Underlying Instruments have been satisfied in full and are no
longer subject to disgorgement under any applicable state or federal creditor
rights or bankruptcy laws.  No delay on the part of the Lender in exercising any
options, powers or rights, or the partial or single exercise thereof, shall
constitute a waiver thereof.  No waiver of any rights hereunder, and no
modification or amendment of this Guaranty, shall be deemed to be made by either
party unless the same shall be in writing, duly signed on behalf of such party,
and each such waiver (if any) shall apply only with respect to the specific
instance involved and shall in no way impair the rights of such party or the
obligations of Guarantor to the Lender in any other respect at any other time.
 This Guaranty and the rights and obligations of the Lender and of Guarantor
hereunder shall be governed and construed in accordance with the laws of the
state of California, without regard to its conflicts of law principles and this
Guaranty is binding upon Guarantor, Guarantor's heirs, personal representatives
and permitted successors or assigns, and shall inure to the benefit of the
Lender and its successors or assigns.




12.

Guarantor acknowledges that copies of the Underlying Instruments have been made
available to Guarantor and that Guarantor is familiar with their contents.
 Guarantor affirmatively agrees that upon any Permitted Transfer effected in
accordance with the provisions of the Underlying Instruments or any transfer by
Lender of all or any portion of its interest in the Loan, it shall not be
necessary for Guarantor to reaffirm its continuing obligations under this
Guaranty, but Guarantor will do so upon request by Lender.


13.

GUARANTOR AND LENDER EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE, TO THE
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY ACTIONS BROUGHT BY GUARANTOR OR
LENDER IN CONNECTION WITH THIS GUARANTY, ANY OF THE LOAN DOCUMENTS, THE
INDEBTEDNESS SECURED HEREBY, OR ANY OTHER STATEMENTS OR ACTIONS OF LENDER.




14.

Each notice, consent, request or other communication under this Guaranty (each a
"Notice") which any party hereto may desire or be required to give to the other
shall be deemed to be adequate and sufficient notice if given in writing and
service is made by either (i) registered or certified mail, postage prepaid, in
which case such notice shall be deemed to have been received three (3) business
days following deposit to U.S. mail; or (ii) nationally recognized overnight air
courier, next day delivery, prepaid, in which case





-8-










such notice shall be deemed to have been received one (1) business day following
delivery to such nationally recognized overnight air courier.  All Notices shall
be addressed to Guarantor at its address given on the first page hereof, or to
Lender at c/o Principal Real Estate Investors, LLC, 801 Grand Avenue, Des
Moines, Iowa 50392-1450, Attn: Commercial Real Estate Servicing, Loan No.
755502, or to such other place as any party may by notice in writing to the
other parties designate as a place for service of notice.




15.

Each Guarantor (if more than one) whose signature appears below shall be deemed
to be bound by the provisions of this Guaranty and the Guaranteed Obligations,
whether each signature was affixed at the same or different times, and the term
"Guarantor" as used herein shall be deemed to refer to each individually, as
well as collectively, and each of the undersigned shall be jointly and severally
liable for the Guaranteed Obligations hereunder, both personally and with
recourse, irrespective of the recourse or non-recourse nature of the Underlying
Instruments.  Guarantor agrees that if this Guaranty is placed in the hands of
an attorney for enforcement, Guarantor will reimburse Lender all expenses
incurred, including attorney's fees.




16.

This Guaranty may be executed in counterparts, each of which shall be deemed an
original; and such counterparts when taken together shall constitute but one
agreement.




17.

Capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Underlying Instruments.




18.

Guarantor hereby irrevocably authorizes Lender to apply any and all amounts
received by Lender in repayment of the Loan first to amounts which are not
guaranteed pursuant to the terms of any guaranty and then to amounts which are
guaranteed pursuant to the terms of any guaranty.  Guarantor hereby waives any
and all rights it has or may have under Section 2822 of the California Civil
Code which provides that if a guarantor is "liable upon only a portion of an
obligation and the principal provides partial satisfaction of the obligation,
the principal may designate the portion of the obligation that is to be
satisfied."




19.

In the case of a power of sale foreclosure under the Mortgage, the fair market
value of the real property collateral shall be conclusively deemed to be the
amount of the successful bid at the foreclosure sale.  Guarantor waives any
rights or benefits it may now or hereafter have to a fair value hearing under
Section 580a of the California Code of Civil Procedure.  Lender shall have
absolutely no obligation to make a bid at any foreclosure sale, but rather may
make no bid or bid any amount which Lender, in its sole discretion, deems
appropriate.




(Signatures on next page)





-9-










IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered as of the date first set forth above.







 

GUARANTOR:




AIMCO PROPERTIES, L.P., a Delaware limited partnership




By:      AIMCO-GP, Inc., a Delaware   

            corporation, its general partner







            By: /s/Patti K. Fielding

       Name:  Patti K. Fielding

       Title:  Executive Vice President  

                              and Treasurer












